 
 
I 
111th CONGRESS
1st Session
H. R. 1527 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Peters introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose a higher rate of tax on bonuses paid by certain businesses owned by the Federal Government. 
 
 
1.Higher rate of tax on bonuses paid by certain businesses owned by the Federal Government 
(a)In generalSection 1 of the Internal Revenue Code of 1986 (relating to tax imposed on individuals) is amended by adding at the end the following new subsection: 
 
(j)Tax on bonuses paid by certain businesses owned by the Federal Government 
(1)In generalIn the case of any individual who receives a covered bonus during the taxable year, the tax imposed by this section shall be increased by an amount equal to 60 percent of the covered bonus. 
(2)Covered bonusFor purposes of this subsection— 
(A)In generalThe term covered bonus means any payment in the nature of a bonus which is paid by any person if at the time such bonus is paid the ownership interest of the Federal Government in such person is— 
(i)in the case of a corporation, 79 percent or more of the stock of such person (by vote or value), 
(ii)in the case of a partnership, 79 percent or more of the profits interests or capital interests in such person, and  
(iii)in any other case, 79 percent or more of the beneficial interests in such person. 
(B)Controlled groups 
(i)In generalFor purposes of subparagraph (A), all persons treated as a single employer under subsection (a) or (b) of section 52 or under subsection (m) or (o) of section 414 shall be treated as one person. 
(ii)Inclusion of foreign corporationsFor purposes of clause (i), in applying subsections (a) and (b) of section 52 to this section, section 1563 shall be applied without regard to subsection (b)(2)(C) thereof. 
(C)Aggregate bonus must exceed $10,000This subsection shall not apply with respect to bonuses paid to the taxpayer during the taxable year by a person described in subparagraph (A) if the aggregate amount of such bonuses paid by such person with respect to the taxpayer does not exceed $10,000.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2008. 
 
